J-S02031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.S.R., A                 :   IN THE SUPERIOR COURT OF
 MINOR                                         :        PENNSYLVANIA
                                               :
                                               :
 APPEAL OF: E.D., FATHER                       :
                                               :
                                               :
                                               :
                                               :   No. 991 EDA 2016

                   Appeal from the Decree February 25, 2016
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000289-2015,
                            FID: 51-FN-001-287-2014



BEFORE: FORD ELLIOTT, P.J.E., STABILE, and MOULTON, JJ.

MEMORANDUM BY MOULTON, J.:                           FILED FEBRUARY 14, 2017

       E.D. (“Father”) appeals from the decree entered February 25, 2016 in

the Philadelphia County Court of Common Pleas by the Honorable Allan L.

Tereshko, which involuntarily terminated his parental rights to his son,

A.S.R. (“Child”), born in November 2010, pursuant to the Adoption Act, 23

Pa.C.S. § 2511(a)(1), (2), and (b).1 We affirm.

       The trial court set forth the following factual and procedural history:

              On November 17, 2010, G.R. gave birth to A.S.R. At
           the time of the delivery, G.R. tested positive for cocaine,
           benzodiazepines and marijuana.        The Child, A.S.R.[,]
           tested positive for cocaine and marijuana.
____________________________________________


       1
       The trial court also terminated the parental rights of G.R. (“Mother”)
on the same date.       Mother has not filed an appeal from the decree
terminating her parental rights, nor is she a party to the instant appeal.
J-S02031-17


          On November 21, 2010, DHS visited the family home
       and determined that it was safe and that G.R. was
       adequately prepared for A.S.R. G.R. agreed to accept
       Child Abuse Prevention and Treatment Act (CAPTA)
       services; however, she failed to make herself available to
       the Extended Assessment Team. She later made phone
       contact to confirm that she had been arrested for
       outstanding bench warrants and that she was incarcerated
       at Riverside Correctional Facility (RCF). G.R. stated that
       the Child, A.S.R.[,] was in the care of his Maternal
       Grandmother, C.R. G.R. provided DHS with the telephone
       number for C.R., as G.R. did not have her address. DHS’
       efforts to contact C.R. were unsuccessful.

                                   ...

           In December 2013 and January 2014, DHS received
       allegations that G.R. had recently been released from
       prison; that during her incarceration, A.S.R. had lived with
       his maternal grandmother, C.R.; that during this
       timeframe, A.S.R. had visited with his Father, E.D.; that
       A.S.R. may have been sexually abused by Father; that
       G.R. and E.D. had a history of domestic violence; and that
       C.R. lacked medical insurance for A.S.R.

          On February 27, 2014, DHS implemented In-Home
       Services through Community Umbrella Agency CUA-
       Northeast Treatment Center (NET).

          On March 28, 2014, CUA-NET held an initial Single Case
       Plan (SCP) meeting. The goal for A.S.R. was to “Stabilize
       Family.” The parental objective established for G.R. was
       to: 1) make her whereabouts known to DHS/CUA-NET.
       The parental objective[] established for E.D. was to: 1)
       make his whereabouts known to DHS/CUA-NET.              The
       parental objective for [then putative father] T.M. was to:
       1) make his whereabouts known to DHS/CUA-NET. (Note:
       pursuant to the paternity test of E.D. confirming his
       paternity of the Child, T.M. was dismissed from the case as
       a putative father). None of the parents participated in the
       meeting and their whereabouts remained unknown to DHS
       and CUA-NET.

          On June 2, 2014, DHS received a General Protective
       Services (GPS) Report alleging that on May 29, 2014,
       Mother, G.R., went to the home of a male friend, M.G.,

                                  -2-
J-S02031-17


       and stated that she and A.S.R. had been evicted from their
       home and that she and A.S.R. needed somewhere to
       reside. G.R. left A.S.R. in M.G.’s care on May 30, 2014 at
       2:00 p.m. and stated that she was going to the store.
       G.R. failed to return to M.G.’s home for A.S.R. and she also
       failed to respond to any telephone calls. M.G. was unable
       to continue caring for A.S.R. G.R. was believed to have
       substance abuse problems.        G.R. has a past criminal
       history and has been arrested for prostitution and drug
       possession. This Report was substantiated.

          On June 2, 2014, M.G. contacted the police and stated
       that he was no longer able to care for A.S.R. and that
       G.R.’s whereabouts were unknown.

          On June 2, 2014, A.S.R. was transported to DHS by
       Philadelphia Police.

         On June 2, 2014, DHS obtained an Order of Protective
       Custody (OPC) and placed A.S.R. in a NET foster home.

          A Shelter Care Hearing was held on June 4, 2014 before
       the Honorable Jonathan Q. Irvine. The Court lifted the
       OPC and ordered the legal custody of the Child to transfer
       to DHS, and the Child be placed in foster care.

          On June 16, 2014, Mother was arrested and charged
       with Unauthorized Use of Motor Vehicle.

           An Adjudicatory Hearing was held on June 16, 2014
       before Judge Kevin M. Dougherty. The Court discharged
       the temporary commitment, adjudicated A.S.R. Dependent
       and committed him to DHS. The Court ordered that CUA-
       NET move A.S.R. to an appropriate placement, that DHS
       complete a parent locator search for A.S.R.’s father(s);
       and that Mother and Maternal Grandmother, C.R., be
       referred to the Clinical Evaluation Unit (CEU) for a
       forthwith drug screen, dual-diagnosis assessment and
       monitoring. Supervised visits with Mother shall occur at
       the Agency, once she makes herself available to DHS.
       Grandmother may receive visitation once a negative drug
       screen has been provided. CUA to ensure Child receives a
       full medical evaluation, dental and eye examination,
       forthwith. CUA to ensure Child attends appointment at
       Elwyn. Child to be referred to BHS for an evaluation.
       (Autism)

                                  -3-
J-S02031-17


                                  ...

          A Permanency Review Hearing was held on September
       15, 2014 before the Honorable Allan L. Tereshko. The
       Court held that the Child shall remain in the legal custody
       of DHS, and remain in foster care through the NET CUA.

                                  ...

          A Permanency Review Hearing was held on November
       6, 2014 before the Honorable Kevin M. Dougherty. The
       Court held that the Child shall remain in the legal custody
       of DHS, and remain in foster care through the NET CUA.
       Mother’s visitation is bi-weekly Supervised at the Agency.
       Child receives speech therapy through Elwyn, and attends
       daycare. . . . Father’s name is E.D., date of birth is
       9/11/1966. DHS is to use Parent Locator Services (PLS)
       on Father. Mother is referred to the Clinical Evaluation
       Unit (CEU) for a forthwith drug screen, dual-diagnosis
       assessment, monitoring, and three randoms prior to the
       next Court date. CUA to refer Mother to ARC. CUA is to
       have a forthwith single case plan meeting, to include Child
       Advocate.

           On November 7, 2014, CUA-NET held an SCP revision
       meeting. The goal for Child was “Return to Parent”. The
       parental objectives for Father, E.D., were: 1) make
       whereabouts known to DHS/CUA-NET; and 2) comply with
       paternity testing. No parental objectives were established
       for T.M. as he confirmed to CUA-NET that he was not the
       biological father of the Child. Mother was invited to the
       meeting, however, she failed to participate. E.D. and T.M.
       failed to participate in the meeting and their whereabouts
       remain unknown to DHS and CUA-NET.

          A Permanency Review Hearing was held on February 2,
       2015 before the Honorable Allan L. Tereshko. The Court
       held that the Child shall remain in the legal custody of
       DHS, and remain in foster care through Second Chance. . .
       .

          On March 13, 2015, CUA-NET held a SCP revision
       meeting. The parental objectives established for Father,
       E.D. were to: 1) make whereabouts known to DHS /CUA-
       NET, and 2) comply with paternity testing. No parental
       objectives were established for T.M. as he confirmed to

                                  -4-
J-S02031-17


       CUA-NET that he was not the biological father of the Child.
       E.D. and T.M. failed to participate in the meeting and their
       whereabouts remained unknown to DHS and CUA-NET.

                                   ...

          E.D. has failed to achieve full and continuous
       compliance with the established FSP objectives to facilitate
       reunification with his Child. [H]e has also failed to
       consistently visit, plan for, and provide for the Child
       throughout his time in placement.

          A Permanency Review Hearing was held on May 18,
       2015 before the Honorable Allan L. Tereshko. The Court
       held that the Child shall remain in the legal custody of
       DHS, and remain in a pre-Adoptive Home through Concilio
       - supervised by CUA-NET.

          The Court ordered a paternity test for E.D., who was
       referred to the Genetic Testing Unit, 9th floor, Room 968.

          A Paternity Test Report (DNA Test Report) was received
       in the chambers of the Honorable Allan L. Tereshko. The
       results indicate that probability of paternity is 99.9999%
       for this putative father, E.D.

       TERMINATION HEARING

          On February 25, 2016, this Court held a Goal
       Change/Termination Hearing and heard testimony on
       DHS’s Petition to terminate Fathers rights as to his Child,
       and change the Permanency Goal to Adoption. Father was
       present and represented by his attorney.

          The Assistant City Solicitor first presented the testimony
       of Lauren Spearman, Social Work Supervisor for NET[-]
       CUA[], who was the Case Manager. She testified the Child
       was currently with the pre-adoptive foster parent, C.B.
       though Concilio, where he has been since June 2014. She
       testified Father has been involved with the Child recently
       as he reached out to CUA in December 2015. She stated
       for the first year that Child was in care, Father was not
       available for CUA services.

          Ms. Spearman testified that Father’s paternity was
       established in June 2015, and from that time until


                                   -5-
J-S02031-17


       December 2015, Father did not reach out to her agency
       and he had no involvement with the Child.

          She further testified Father does not have appropriate
       housing for reunification, and has not established any type
       of parental bond or relationship with his Child. She also
       stated her agency set up visits for Father but he did not
       show up to the first one or two, and then visitation was set
       up in January 2016.

          On cross-examination, Ms. Spearman stated the Child
       has a strong bond with his foster mother, and believes it
       would be detrimental to remove the Child from the foster
       parent. She stated the Child looks to the foster parent,
       C.B., as his mother, and refers to her as “Mom.” The
       foster family includes other children and they all refer to
       A.S.R. as their little brother.

          Ms. Spearman further stated A.S.R., who is currently
       five years old, is in love with his foster mother. He follows
       her, and she has the protective capacities as a mother
       would have and if she steps out of the room, he follows
       her, and wants to be with her. She opined it would be
       detrimental if the Child was removed from this home.

          Further on cross-examination, Ms. Spearman testified
       A.S.R. is doing phenomenal in the foster home and is up to
       date on medical and dental care. He receives therapeutic
       services through the Northeast Treatment Center (TSS
       Services).

          She admitted she was not aware of who the Father of
       the Child was from August 2015, when she first received
       the case, because she did not have the results of the
       paternity test. She further admitted she did not conduct
       any investigation as to who the father was. She stated
       Father made contact with her and visits were scheduled in
       January 2016 after she got an email from the Child
       Advocate and the City Solicitor in December 2015.

          On re-direct examination, Ms. Spearman stated that
       between the time the Child came into care in June 2014
       until May of 2015, Father’s only objectives were to make
       his whereabouts known, and he did not. Further, when
       Father became aware he was the biological father of A.S.R.


                                   -6-
J-S02031-17


         in June 2015, he failed to make contact or do outreach to
         her from that time until December 2015.

            The Father, E D , was next to testify. He stated he took
         the Mother to the hospital when A.S.R. was born. He
         indicated that he and Mother did not live together but that
         mother would entrust him to take the Child at times
         because she was still using. He further stated that he
         cared for him in an apartment in South Philadelphia and
         then took him to his apartment. He fed him, changed his
         diapers and everything because his mother was using
         drugs.

            He testified he visited his Child three or four times a
         week when the Child lived with his Mother and Maternal
         Grandmother.      A.S.R.’s mother left him in maternal
         grandmother’s care when the Child was between nine
         months and a year old. Maternal Grandmother called
         Father and told him.

            He stated he did not see his Child from December 2013
         until December 2015 because of the Mother and Maternal
         Grandmother’s false accusations that he had tried to
         molest his son. He became aware the Child was placed
         when a social worker on his son’s case, G.M., contacted
         him.

            Father further testified he was unaware of the family
         service plan goal objectives until after G.M. had contacted
         him and packages of mail started arriving at his address at
         1425 West Erie Ave., Apt. 3.

             On cross-examination, Father stated he did not have
         any contact with his Child between June of 2015, when the
         DNA test results came in, until December 2015. He did
         not know what to do, and when he received paperwork
         from Community Net with Ms. Spearman’s information on
         it, he contacted her. He admitted he has seen his Child
         only two times in two years.

Trial Court Opinion, 7/12/16, at 1-11 (internal citations omitted) (“1925(a)

Op.”).




                                    -7-
J-S02031-17



       On February 25, 2016, the same day as the hearing, the trial court

entered a decree terminating Father’s parental rights to Child pursuant to

sections 2511(a)(1), (2) and (b).

       On March 22, 2016, Father timely filed a notice of appeal, together

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. (a)(2)(i) and (b).

       Father raises six questions on appeal:

       1. Whether the Trial Court erred by terminating the parental
       rights of [Father] under 23 Pa.C.S.A. §2511(a)(1)?

       2. Whether the Trial Court erred by terminating the parental
       rights of [Father] under 23 Pa.C.S.A. §2511(a)(2)?

       3. Whether the Trial Court erred by terminating the parental
       rights of [Father] under 23 Pa.C.S.A. §2511(a)(5)?

       4. Whether the Trial Court erred by terminating the parental
       rights of [Father] under 23 Pa.C.S.A. §2511(a)(8)?

       5. Whether the Trial Court erred by finding, under Pa.C.S.A.
       §2511(b), that termination of [Father’s] parental rights best
       serves [Child’s] developmental, physical and emotional needs
       and welfare?

       6. Whether DHS failed to use reasonable efforts to reunite
       [Child] with [Father]?

Father’s Br. at 5.2




____________________________________________


       2
        Although Father challenges the trial court’s decision to terminate
under sections 2511(a)(1), (2), (5), (8), and (b), the court terminated
Father’s parental rights under sections 2511(a)(1), (2), and (b) only, and did
not terminate under sections 2511(a)(5) and (8).



                                           -8-
J-S02031-17


     We consider Father’s issues mindful of our well-settled standard of

review.

          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of
          fact and credibility determinations of the trial court if they
          are supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
          upon demonstration of manifest unreasonableness,
          partiality, prejudice, bias, or ill-will.  The trial court’s
          decision, however, should not be reversed merely because
          the record would support a different result. We have
          previously emphasized our deference to trial courts that
          often have first-hand observations of the parties spanning
          multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).   The Pennsylvania Supreme Court has explained the reason for

applying an abuse of discretion to termination decisions:

          [U]nlike trial courts, appellate courts are not equipped to
          make the fact-specific determinations on a cold record,
          where the trial judges are observing the parties during the
          relevant hearing and often presiding over numerous other
          hearings regarding the child and parents. Therefore, even
          where the facts could support an opposite result, as is
          often the case in dependency and termination cases, an
          appellate court must resist the urge to second guess the
          trial court and impose its own credibility determinations
          and judgment; instead we must defer to the trial judges so
          long as the factual findings are supported by the record
          and the court’s legal conclusions are not the result of an
          error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (internal citation

omitted).




                                      -9-
J-S02031-17



      The petitioner has the burden of proving by clear and convincing

evidence that the asserted statutory grounds for seeking termination of

parental rights are valid.     In re R.N.J., 985 A.2d 273, 276 (Pa.Super.

2009).

      This Court need only agree with any one subsection of section

2511(a), along with section 2511(b), in order to affirm the termination of

parental rights.    In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc).     We conclude that the trial court properly terminated Father’s

parental rights pursuant to sections 2511(a)(2) and (b), which provide as

follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:
                                      ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child to
              be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be remedied
              by the parent.
                                        ...

           (b) Other considerations.—The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not consider
           any efforts by the parent to remedy the conditions

                                      - 10 -
J-S02031-17


        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     To terminate parental rights under section 2511(a)(2), the moving

party must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa.Super. 2003).

     This Court has stated that a parent is required “to make diligent efforts

toward the reasonably prompt assumption of full parental responsibilities.”

In re A.L.D. 797 A.2d 326, 340 (Pa.Super. 2002) (quoting In re J.W., 578
A.2d 952, 959 (Pa.Super. 1990)).     Further, “[t]he grounds for termination

due to parental incapacity that cannot be remedied are not limited to

affirmative misconduct. To the contrary, those grounds may include acts of

refusal as well as incapacity to perform parental duties.” Id. at 337. “[A]

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous.” Id. at 340.

     This Court has stated that a child’s life “simply cannot be put on hold

in the hope that [a parent] will summon the ability to handle the


                                    - 11 -
J-S02031-17


responsibilities of parenting.”   In re Z.S.W., 946 A.2d 726, 732 (Pa.Super.

2008).   Rather, “a parent’s basic constitutional right to the custody and

rearing of his or her child is converted, upon the failure to fulfill his or her

parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.” In re B.,

N.M., 856 A.2d 847, 856 (Pa.Super. 2004).

      As Father’s second and sixth questions on appeal arise out of section

2511(a)(2), we will address them together.       Father argues that the trial

court erred in terminating his parental rights to Child under section

2511(a)(2) because the evidence presented by DHS was not so clear and

convincing as to establish sufficient grounds for termination of his parental

rights. We disagree.

      We find the following portion of the trial court’s opinion relevant to our

inquiry with regard to section 2511(a)(2):

         When questioned by the Court regarding paternity testing,
         Father admitted he did not ask for a paternity test until
         May 2015 when he asked for the test through [Greg
         Morgan], the social worker. He further stated he did not
         come to court to file a custody petition, although he
         believed he was the father of the Child.

         The Court reasoned that although Father claimed he cared
         for the Child, he did not contact the agency, nor did he try
         to remedy the conditions that brought the Child into care.
         Father admitted he has seen his Child only two times in
         two years.

         After hearing the credible testimony of the DHS Social
         Worker, the Court found by clear and convincing evidence,
         that her observations and conclusions regarding Father’s


                                     - 12 -
J-S02031-17


           lack of ability to fulfill his parental responsibilities were
           persuasive.

1925(a) Op. at 17 (citations omitted).

         Father testified that he agreed to help Maternal Grandmother (“C.R.”)

raise Child because Mother was still using drugs, and he would keep Child for

a designated period of time and then return Child to C.R. N.T., 2/25/16, at

32. Father further testified that this arrangement lasted “basically for three

years.” Id. Father stated that this arrangement ended, and he did not see

Child from December 2013 until December 2015, because Mother and C.R.

falsely accused him of attempting to molest Child. Id. at 33. Father further

testified that he did not know Child was in DHS custody until May 2015 when

Mr. Morgan contacted him. At that time, he requested a paternity test. Id.

at 39.

         On cross-examination, Father stated that he did not have any contact

with Child between June 2015, when paternity was established, and

December 2015, because he did not know what to do, and that it was not

until he received paperwork from CUA-NET with Ms. Spearman’s information

that he reached out to CUA-NET. Id. at 39. He admitted, however, that he

had Mr. Morgan’s contact information, but did not attempt to reach him. Id.

at 40.

         Spearman testified that Father’s paternity was established in June

2015, and Father did not reach out to CUA-NET until December of 2015. Id.

at 9-10.     Spearman continued that Father has not had sufficient visits to

establish a relationship with Child because Father missed visits for failing to

                                      - 13 -
J-S02031-17



confirm the visits on time. Id. at 11. Ms. Spearman further testified that

Father lacks the appropriate housing for reunification. Id. at 25-26.

      Instantly, the trial court notes that although Father claims he cares for

Child, Father did not contact CUA-NET and did not try to remedy the

conditions that brought Child into DHS care. 1925(a) Op. at 17.         At the

conclusion of the hearing, the trial court found:

         I think [F]ather clearly had a reasonable belief that this
         child was his and did nothing about it and in fact walked
         away from the child for a substantial period of time in this
         child’s life when the child was most vulnerable and the
         child’s most formable periods.        The father in fact
         abandoned this child. And for father to come in now and
         suggest that he resume a role in the child’s life that he
         abandoned many years ago, falls on deaf ears of this
         Court. Father has failed to remedy any of the issues that
         brought the child into care.

N.T, 2/25/16, at 43.

      We conclude that the trial court’s credibility and weight determinations

are supported by competent evidence in the record. See In re M.G., 855
A.2d 68, 73-74 (Pa.Super. 2004). We further conclude that the trial court

did not abuse its discretion in finding grounds for termination of Father’s

parental rights pursuant to section 2511(a)(2).

      Additionally, we reject Father’s contention that his parental rights

should not have been terminated because CYS failed to provide him with

reunification services.   Our Supreme Court recently held that reasonable

reunification efforts are not necessary to support a decree terminating




                                     - 14 -
J-S02031-17


parental rights pursuant to section 2511(a)(2). In re D.C.D., 105 A.3d 662,

672-73 (Pa. 2014). We have discussed the In re D.C.D. decision as follows:

      In In re D.C.D., ___ Pa. ___, 105 A.3d 662 (2014), our
      Supreme Court analyzed the language of Section 2511(a)(2) of
      the Adoption Act, as well as Section 6351 of the Juvenile Act, 42
      Pa.C.S.A. § 6351. The Court reasoned that, while “reasonable
      efforts may be relevant to a court’s consideration of both the
      grounds for termination and the best interests of the child,”
      neither of these provisions, when read together or individually,
      requires reasonable efforts.      The Court also concluded that
      reasonable efforts were not required to protect a parent’s
      constitutional right to the care, custody, and control of his or her
      child.

In re Adoption of C.J.P., 114 A.3d 1046, 1055 (Pa.Super. 2015) (some

internal citations omitted).   Although it is unclear from the record why

Father was not contacted following the positive paternity test, the agency’s

steps are but one consideration. Father, after being a part of Child’s life for

three years, did not take steps to remain in Child’s life, and, for six months

after receiving confirmation that he was Child’s father, failed to take any

steps to re-establish contact with Child. Further, in the two months after re-

establishing contact, Father showed inconsistent visits with Child.

      The trial court must also consider how terminating Father’s parental

rights would affect the needs and welfare of Child under section 2511(b).

The focus under Section 2511(b) is not on the parent, but on the child. In

re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.Super. 2008) (en banc).

Pursuant to section 2511(b), the trial court must consider whether

termination of parental rights would best serve the developmental, physical




                                     - 15 -
J-S02031-17



and emotional needs of the child. See In re C.M.S., 884 A.2d 1284, 1286-

87 (Pa.Super. 2005).

      With respect to section 2511(b), this Court has explained that

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” Id. at 1287. Further,

the trial court “must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently

severing that bond.” Id. However, “[i]n cases where there is no evidence

of any bond between the parent and child, it is reasonable to infer that no

bond exists.        The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case.”             In re K.Z.S., 946
A.2d 753, 762-763 (Pa.Super. 2008).

      With regard to Child’s bond with Father, the trial court emphasized

“Father’s failure to contact and maintain a relationship with his Child as

demonstrated by the lengthy period between the DNA test results became

available   until    the   time   he   contacted   the   social   worker   to   begin

communication.        This demonstrates his refusal to maintain a bond with

[Child].” 1925(a) Op. at 18.

      Spearman stated that Child is doing “phenomenal” in his foster home.

N.T., 2/25/16, at 13, and that Child refers to his Foster Mother as “Mom.”

Id. at 12. Spearman further testified that Foster Mother’s family members

fully accept Child, and call Child their little brother. Id. Spearman stated

that Child is up to date on his medical and dental care, and is receiving

                                        - 16 -
J-S02031-17



therapeutic services through Northeast Treatment Center.      Id.   at 13.

Spearman concluded that it would be detrimental if Child was removed from

Foster Mother’s care because Child loves Foster Mother, and wherever Foster

Mother is, Child wants to be with her. Id.

     Further, our review of the record reveals no evidence of a bond

between Father and Child. Father admitted that he has only seen Child two

times in two years. Id. at 40. We find that the competent evidence in the

record supports the trial court’s determination that there was no bond

between Father and Child which, if severed, would be detrimental to Child,

and that the termination of Father’s parental rights would best serve the

needs and welfare of Child. See In re M.G., 855 A.2d at 73-74.

     Decree affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2017




                                   - 17 -